                                                                                                         Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
 Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 1 of 18 PageID #: 5
                                                                                    20SL-CC01063

                      IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                 STATE OF MISSOURI

JEFFREY HANLIN, on behalf of himself and )
all others similarly situated,           )
                                         )
                                         )
                Plaintiffs,              )
                                         )
v.                                       )                   Cause No.
                                         )                   Division No.
WILSON LIGHTING OF ST. LOUIS, INC.; )
ROBERT WILSON CO., INC; and              )
WILSON LIGHTING OF NAPLES, INC,          )
ALL d/b/a WILSON LIGHTING                )
                                         )
                                         )
SERVICE:                                 )
Wilson, Robert III                       )
909 S Brentwood Blvd.                    )
Clayton, MO 63105                        )
                                         )
                Defendants.              )

                        COLLECTIVE AND CLASS ACTION PETITION

          Plaintiff, individually and on behalf of all others similarly situated, as collective action

and class action representative, upon personal knowledge as to himself and upon information and

belief as to other matters, alleges as follows:

                                   PRELIMINARY STATEMENT

          1.     This lawsuit seeks to recover unpaid overtime compensation for Plaintiff and his

similarly situated co-workers who work or worked for Defendants Wilson Lighting of St. Louis,

Inc.; Robert Wilson Co., Inc.; and Wilson Lighting of Naples, Inc. – all of whom conduct

business throughout the country and specifically in St. Louis County, Missouri under the name

Wilson Lighting – as warehouse laborers and/or managers and who Defendants failed to, and fail

to, pay the overtime rate of one and one-half times the regular rate of pay for hours worked over



6622471
                                                                                                    A
                                                                                                    Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
 Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 2 of 18 PageID #: 6




40 in a workweek. Indeed, Defendants have/had a common policy and practice of refusing to

pay Plaintiff and similarly situated laborers and managers the statutorily required overtime rate

for hours worked over 40 in a workweek despite these individuals often working between 50 and

70 hours per week.

        2.     Plaintiff therefore brings this action under the FLSA 29 U.S.C. § 201 et seq.,

Missouri wage and hour law, and Missouri common law for declaratory judgment, monetary

damages, liquidated damages, prejudgment interest, civil penalties and costs, including

reasonably attorneys’ fees, as a result of Defendants’ failure to pay Plaintiff and similarly

situated warehouse laborers and managers lawful overtime compensation and wages dues and

owed.

                                 THE PARTIES AND CLAIMS

        3.     At all relevant times, Plaintiff resided in St. Louis, Missouri and worked as a

warehouse manager for Defendant at its store in St. Louis County, Missouri.

        4.     Defendant Wilson Lighting of St. Louis, Inc. is a corporation organized in the

state of Missouri, conducting business nationwide with its primary retail location in St. Louis

County, Missouri.

        5.     Defendant Robert Wilson Co., Inc. is a corporation organized in the state of

Kansas, conducting business nationwide, including in St. Louis County, Missouri, with its

primary retail location in Overland Park, Kansas,

        6.     Defendant Wilson Lighting of Naples, Inc., is corporation organized in the state

of Florida, conducting business nationwide, including in St. Louis County, Missouri, with its

primary retail locations in Naples, Florida and Bonita Springs, Florida.




                                                -2-
                                                                                                     Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
 Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 3 of 18 PageID #: 7




        7.      Plaintiff worked for Wilson Lighting of St. Louis Inc. as a Warehouse Manager

from in or around October 2015 to October 2019.

        8.      Warehouse laborers’ and managers’, including Plaintiff’s, job duties consisted of,

inter alia, receiving orders in the warehouse from FedEx, UPS, and LTL shipments; occasionally

sending out orders – of one or two packages; putting away inventory stock, pulling stock and

moving stock; organizing the warehouse; overseeing orders to customers for timeliness.

        9.      At all times herein, Plaintiff and similarly situated warehouse laborers and

managers have been entitled to the rights, protections, and benefits provided under the FLSA and

Missouri wage and hour law.

        10.     Plaintiff Hanlin brings Count I of this action as a collective action under the

FLSA on behalf of himself and all other similarly situated warehouse laborers and managers

employed, nationwide, by Defendants within the last three years.

        11.     Plaintiff Hanlin brings Count II of this lawsuit as a Class Action under the

Missouri Minimum Wage Laws, Mo. Rev. Stat. § 290.500 et seq. and Missouri Rule of Civil

Procedure 52.08 on behalf of himself and all other similarly situated warehouse laborers and

managers employed by Defendants, in Missouri, within the last three years.

        12.     Plaintiff Hanlin brings Counts III and IV of this lawsuit as a class action under

Missouri common law and Missouri Rule of Civil Procedure 52.08 on behalf of himself and all

other similarly warehouse laborers and managers employed by Defendants, in Missouri, within

the last five years.

        13.     Defendants are each an “employer” within the meaning set forth in the FLSA and

Missouri law and were at all times relevant to the allegations herein Plaintiff’s and similarly

situated warehouse laborers’ and managers’ employer and/or joint employer.



                                                -3-
                                                                                                        Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
 Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 4 of 18 PageID #: 8




          14.   Defendants have employees engaged in commerce and has employees handling or

otherwise working on goods or materials that have been moved in or produced for commerce by

others.

          15.   Defendants have gross annual revenues exceeding $500,000 for all relevant

periods.

                                   JURISDICTION AND VENUE

          16.   Plaintiff was at all times mentioned herein a citizen of the State of Missouri

residing in St. Louis, Missouri.

          17.   Personal jurisdiction exists over Defendant Wilson Lighting of St. Louis Inc.

(“Wilson STL”).

          18.   Wilson STL’s principal place of business is located in St. Louis County, Missouri

because that is where its activities are directed, controlled, and coordinated, and that is where its

storefront is. Wilson STL is a corporation organized in the State of Missouri. Wilson STL’s

affiliations with Missouri are so continuous and systematic as to render it essentially at home in

Missouri. Wilson STL, therefore, is subject to general personal jurisdiction.

          19.   Moreover, the specific claims at issue in this action arise out of and result from

Wilson STL’s Missouri-related activities, including Wilson STL’s joint employment, with the

other Wilson Defendants, of Plaintiff and other similarly situated warehouse laborers and

managers, and their collective establishment, maintenance and administration from Missouri, of

the specific unlawful policies and practices challenged in this action. The exercise of specific

personal jurisdiction over Wilson STL and the other Wilson Defendants comports with fair play

and substantial justice because it is reasonable for all Defendants to be sued in Missouri given




                                                 -4-
                                                                                                        Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
 Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 5 of 18 PageID #: 9




that the specific claims at issue in this action arise out of and result from the Defendants’

purposeful Missouri-related activities.

        20.    Robert Wilson Co., Inc. and Wilson Lighting of Naples, Inc. (the “other Wilson

Defendants”) – are not separate or distinct from Wilson STL. Wilson STL and the other Wilson

Defendants act as one. They are each owned by the same members of the Wilson family. Their

officers are the same members of the Wilson family. They have the same Human Resources

department. They have the same upper management. They each sell goods in Missouri and

throughout the country through the same website (www.wilsonlighting.com) and do business

under the same name throughout the country and in St. Louis, County – Wilson Lighting. They

each have the same policies with respect to pay – the policies and practices challenged in this

action. The share and exchange inventory.

        21.    Wilson STL and the other Wilson Defendants lack any semblance of true

independence from one another, resulting in the Wilson Defendants being the alter egos of

Wilson STL and vice versa.

        22.    Given Defendants’ choice to operate their business in this manner, disregarding

the “separate” identity of the various Wilson entities is consistent with principles of justice and

fairness, and a failure to disregard their “separate” identities would result in fraud and injustice.

        23.    Thus it is proper to extend personal jurisdiction over the other Wilson Defendants

by attributing Wilson STL’s Missouri-based contacts to the other Wilson Defendants or

otherwise fusing Wilson STL and the other Wilson Defendants together for jurisdictional

purposes, which establishes both general and specific personal jurisdiction over all Defendants in

this action.




                                                 -5-
                                                                                                     Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 6 of 18 PageID #: 10




       24.     The other Wilson Defendants are organized or formed under the laws of States

other than Missouri. Upon information and belief, the other Wilson Defendants may ostensibly

claim that their principal place of business is outside of Missouri. However, the other Wilson

Defendants are not separate or distinct from Wilson STL.

       25.     The family corporate owners and officers of Wilson STL and the other Wilson

Defendants treat each Defendant as a mere department or instrumentality of the greater Wilson

Lighting brand and fail to meaningfully observe corporate formalities.

       26.     The other Wilson Defendants, as Wilson STL, therefore, have continuous and

systematic affiliations with Missouri as to render them essential at home in Missouri. Therefore,

the other Wilson Defendants are subject to general personal jurisdiction in Missouri,

       27.     Specific personal jurisdiction also exists over the other Wilson Defendants. The

activities of the other Wilson Defendants mentioned herein have all been controlled collectively

with significant and principal participation occurring in and from Missouri. All Wilson

Defendants have formed a joint employment relationship (a subject matter of Plaintiff’s specific

claims in this action) with respect to Plaintiff and similarly situated employees, which (1)

conferred in Missouri the power to hire and fire Plaintiff and other similarly situated employees;

(2) resulted in supervision and control from Missouri over the work schedules, terms and

conditions of employment, and manner in which Plaintiff and other similarly situated employees

performed their jobs; (3) resulted in the rates and methods of payment for Plaintiff and other

similarly situated employees being determined, established, maintained and administered in

Missouri, including as to the specific policies and practices challenged in this action; and (4)

result in the creation and maintenance of employment records and the handling of payroll and




                                                -6-
                                                                                                    Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 7 of 18 PageID #: 11




human resources matters for Plaintiff and other similarly situated employees in Missouri,

including the specific payroll, time records, and policies/practices at issue in this action.

        28.     Thus, Wilson STL and the other Wilson Defendants purposefully availed

themselves of the privilege of conducting activities in Missouri. The specific claims at issue in

this action arise out of and result from the Wilson Defendants’ Missouri-related activities

because but for these Missouri-related activities, the claims of Plaintiff and other similarly

situated employees would not have arisen. The exercise of specific personal jurisdiction over the

other Wilson Defendants comports with fair play and substantial justice because it is reasonable

for the other Wilson Defendants to be sued in Missouri given that the specific claims at issue in

this action arise out of and result from the purposeful Missouri-related activities. It is also

reasonable for the other Wilson Defendants to anticipate being hauled into a Missouri forum due

to the nature of their relationship with Missouri-based Wilson STL. All Defendants, therefore,

are subject to specific jurisdiction in St. Louis County, Missouri.

        29.     As Defendants transacts business in, and various conduct described herein –

specifically the payment of wages, and failure to pay overtime time to its employees – occurred

in St. Louis County, Missouri, jurisdiction and venue are proper in this Court of general

jurisdiction.

                                  GENERAL ALLEGATIONS

        30.     Plaintiff and similarly situated warehouse laborers and managers routinely

worked, and work, over 40 hours per work week. Indeed, these individuals often worked

between 50 and 70 hours per week. They are paid by the hour – not a salary.

        31.     Defendants had/have actual knowledge that Plaintiff and similarly situated

warehouse laborers and managers work over 40 hours per work week. This information is



                                                 -7-
                                                                                                   Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 8 of 18 PageID #: 12




evidenced on pay stubs. Moreover, Plaintiff and similarly situated warehouse laborers and

managers laborers filled/fill out timesheets of hours worked each week; they would indicate the

time work began and ended. These time sheets are turned into Defendants and routinely

evidence greater than 40 hours of time worked in a work week.

       32.     Notwithstanding this notice, Defendants failed, and fails, to pay Plaintiff and

similarly situated warehouse laborers and managers one and one-half their regular rate of pay

(“overtime”) for hours worked over 40 in a work week.

       33.     Instead, Defendants Plaintiff and similarly situated warehouse laborers and

managers straight time for hours worked over 40 in a workweek;

       34.     Plaintiff and similarly situated warehouse laborers and managers are not subject

to any exemptions under state or federal law.

       35.     Plaintiff and similarly situated warehouse laborers and managers consistently

worked, and work, without proper compensation and overtime.

       36.     Plaintiff and all similarly situated warehouse laborers and managers are owed

overtime for every hour worked over 40 in a work week.

       37.     Defendants were informed by Plaintiff and, upon information and belief, other

current and/or former employees of its failure to pay overtime to warehouse laborers and

managers, but Defendants ignored these reports.

       38.     Defendants’ deliberate failure to pay Plaintiff and similarly situated warehouse

laborers and managers their earned overtime for hours in excess of 40 in a workweek violates the

FLSA and Missouri law.




                                                -8-
                                                                                                      Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 9 of 18 PageID #: 13




       39.     The policies and practices maintained and administered by Defendants and

instituted and approved by Defendants, resulted, and result, in Defendants willfully failing to pay

overtime compensation.

       40.     Defendants thus enjoyed, and continues to enjoy, ill gained profits at the expense

of Plaintiff and similarly situated warehouse laborers and managers.

                  COLLECTIVE AND CLASS ACTION ALLEGATIONS

       41.     Plaintiff reasserts and realleges all allegations set forth above.

       42.     Plaintiff brings Count I as an “opt-in” collective action under 29 U.S.C. § 216(b)

on behalf of himself and all those similarly situated warehouse laborers and managers,

nationwide, who file a consent to join form with the Court.

       43.     Plaintiff brings Counts II, III, and IV of this lawsuit as an “opt-out” class action

under Missouri wage and hour law and common law and Missouri Rule of Civil Procedure 52.08

on behalf of himself and all other similarly situated warehouse laborers and managers, working

in Missouri.

       44.     Plaintiff individually and on behalf of similarly situated warehouse laborers and

managers seeks relief on a collective basis challenging Defendants’ failure to pay required

overtime for hours worked. The number and identity of other Plaintiffs yet to opt-in and consent

to be a party plaintiff to this lawsuit may be determined from Defendants’ records.

       45.     Notice should be provided to the probable FLSA collective action Plaintiffs via

first class mail to their last known physical and mailing addresses as soon as possible.

       46.     The email address of many of the probable FLSA collective action Plaintiffs are

available from Defendants, and notice should be provided to the probable FLSA collective action

Plaintiffs via email to their last known email addresses as soon as possible.



                                                -9-
                                                                                                         Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 10 of 18 PageID #: 14




       47.       The cellular telephone numbers of many of the probable FLSA collective action

Plaintiffs are available from Defendants, and notice should be provided to the probable FLSA

collective action Plaintiffs via text message as soon as possible.

       48.       Plaintiff brings Count I of this Petition as an “opt-in” collective action under 29

U.S.C. § 216(b) on behalf of himself and as the representative of the following:

       a.        All current and former warehouse laborers and managers employed by

Defendants nationwide within three years preceding the date of this filing.

       49.       Plaintiff brings Count II of this Petition as a class action pursuant to Missouri

Rule of Civil Procedure 52.08, on behalf of himself and as the class representative of the

following persons:

       b.        All current and former warehouse laborers and managers employed by

Defendants in Missouri within three years preceding the date of this filing.

       50.       Plaintiff brings Counts III and IV of this Petition as a class action pursuant to

Missouri Rule of Civil Procedure 52.08, on behalf of himself and as the class representative of

the following persons:

       c.        All current and former warehouse laborers and managers employed by

Defendants in Missouri within five years preceding the date of this filing.

       51.       The state law claims, if certified for class wide treatment, are brought on behalf of

all similarly situated warehouse laborers and managers who do not opt out of the class action

(“the Class”).

       52.       Plaintiff’s state law claims satisfy the numerosity, commonality, typicality,

adequacy, and superiority requirements of a class action pursuant to Missouri Rule of Civil

Procedure 52.08.



                                                 - 10 -
                                                                                                      Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 11 of 18 PageID #: 15




       53.     The Class satisfies the numerosity standard; it consists of multiple persons who

may be geographically disbursed. As a result, joinder of all Class members in a single action is

impractical. Class members may be informed of the pendency of this class action through direct

mail, electronic mail, and telephone.

       54.     Questions of fact and law common to the Class predominate over any questions

affecting only individual members. Questions of law and fact arising from Defendant’s actions

including, without limitation, the following:

       d.      Whether Defendants failed to pay Class members wages and overtime required

under Mo. Rev. Stat. § 290.500 et seq.;

       e.      Whether Defendants are liable to class members pursuant to Quantum Meruit; and

       f.      Whether Defendants have been unjustly enriched by their failure to pay Class

members for time worked.

       55.     The questions set forth above predominate any questions affecting only individual

persons, and a class action is superior with respect to considerations of consistency, economy,

efficiency, fairness, and equity to other available methods for the fair and efficient adjudication

of the state law claims.

       56.     Plaintiff’s claims are typical of those of the Class in that the Class Members have

been, or are, employed in the same or sufficiently similar positions as Plaintiff and were subject

to the same unlawful practices.

       57.     A class action is the appropriate method for the fair and efficient adjudication of

the controversy. Defendants have acted or refused to act on grounds generally applicable to the

Class. The presentation of separate actions by individual Class members creates a risk of

inconsistent and varying adjudications, establishing incompatible standards of conduct for



                                                - 11 -
                                                                                                       Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 12 of 18 PageID #: 16




Defendant, and/or substantially impairing or impeding the ability of the Class members to protect

their interest.

        58.       Plaintiff is an adequate representative of the Class because he is a member of the

Class and his interests do not conflict with the interests of other members of the Class he seeks to

represent. The interests of the members of the Class will be fairly and adequately protected by

Plaintiff and his undersigned counsel, who is experienced in wage and hour, employment, and

class/collective action litigation.

              COUNT I: VIOLATION OF THE FAIR LABOR STANDARDS ACT

        59.       Plaintiff reasserts and realleges the allegations set forth above.

        60.       At all times material herein, Plaintiff and other similarly warehouse laborers and

managers have been entitled to the rights, protections, and benefits provided under the FLSA.

Plaintiff and other similarly situated warehouse laborers and managers are and were at all

relevant times “employees” within the meaning of the FLSA. 29 U.S.C. §§ 203(e) and 207(a).

        61.       The FLSA regulates, among other things, the payment of overtime to Plaintiff and

similarly situated warehouse laborers and managers who are engaged in interstate commerce, or

engaged in the production of goods for commerce, or employed in an enterprise engaged in

commerce or in the production of goods for commerce.

        62.       Defendants are subject to the overtime pay requirements of the FLSA because it is

an enterprise engaged in interstate commerce and its warehouse laborers and managers are

engaged in commerce. 29 U.S.C. §§ 206(a) and 207(a).

        63.       During all times relevant to this action, Defendants were the “employer” of

Plaintiff and similarly situated warehouse laborers and managers within the meaning of the

FLSA. 29 U.S.C. §§ 206(a) and 207(a).



                                                  - 12 -
                                                                                                            Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 13 of 18 PageID #: 17




       64.      Defendants failed to pay Plaintiff and other similarly situated warehouse laborers

and managers the overtime wages to which they were, and are, entitled under the FLSA.

       65.      Defendants’ violations of the FLSA, as described herein, have been willful and

intentional.

       66.      Defendants’ did not made a good faith effort to comply with the FLSA with

respect to its compensation of Plaintiff and those similarly situated warehouse laborers and

managers.

       67.      Because Defendants’ violations of the FLSA have been willful, a three-year

statute of limitations applies, pursuant to 29 U.S.C. § 255.

       68.      As a result of Defendants’ willful violations of the FLSA, Plaintiff and other

similarly situated warehouse laborers and managers have suffered damages by being denied

overtime wages in amounts to be determined at trial or through undisputed record evidence, and

are entitled to recovery of such amounts, liquidated damages, prejudgment interest, attorneys’

fees, costs, and other compensation pursuant to 29 U.S.C. § 216(b).

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly similarly

situated warehouse laborers and managers, prays for the following relief:

             a. That, at the earliest possible time, Plaintiff be allowed to give notice of this

                collective action, or that the Court issue such notice, to all current and former

                warehouse laborers and managers employed by Defendants within three years

                preceding the date of filing this action. Such notice shall inform them that this

                civil action has been filed, of the nature of the action, and of their right to join this

                lawsuit if they believe they were denied proper overtime wages;




                                                 - 13 -
                                                                                                     Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 14 of 18 PageID #: 18




             b. The payment at one and one-half times their regular rates of pay for all hours

                worked over 40 in any workweek by Plaintiff and similarly situated warehouse

                laborers and managers for which they have not been properly compensated;

             c. Liquidated damages pursuant to 29 U.S.C. § 216(b);

             d. Reasonable attorneys’ fees and costs;

             e. A reasonable service award to the Plaintiff to compensate him for the time he

                spent attempting to recover wages for FLSA collective members and for the risks

                he took in doing so;

             f. Prejudgment interest;

             g. That the applicable statute of limitations for Plaintiff’s FLSA cause of action be

                tolled because strict application of the same would be inequitable;

             h. A declaratory judgment that Defendants’ practices alleged herein violate the

                FLSA and relating regulations; and

             i. Such other and further relief as this Court deems fair and equitable.

         COUNT II: VIOLATION OF MISSOURI’S WAGE AND HOUR LAWS

       69.      Plaintiff reasserts and realleges the allegations set forth above.

       70.      At all relevant times herein, Plaintiff and the Class have been entitled to the

rights, protections, and benefits provided under Missouri’s wage and hour laws – Mo. Rev. Stat.

§ 290.500 et seq.

       71.      Missouri’s wage and hour laws regulate, among other things, the payment of

overtime wages by employers, subject to limited exceptions not applicable here.

       72.      At all relevant times herein, Defendants, were Plaintiff’s and similarly situated

warehouse laborers’ and managers’ employer, and Plaintiff and similarly situated warehouse



                                                - 14 -
                                                                                                    Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 15 of 18 PageID #: 19




laborers and managers were Defendants’ employees, within the meaning of Missouri’s wage and

hour laws – Mo. Rev. Stat. §§ 290.500(3) & (4).

       73.     Pursuant to Missouri’s wage and hour laws (Mo. Rev. Stat. § 290.505.1),

employees like Plaintiff and those similarly situated warehouse laborers and managers shall be

compensated at a rate of not less than one and one-half times the regular rate at which such

employees are employed for all work performed in excess of 40 hours in a work week.

       74.     Defendants violated Missouri’s wage and hour laws by willfully and intentionally

refusing and failing to pay Plaintiff and similarly situated warehouse laborers and managers

overtime wages required under Missouri law.

       75.     Pursuant to Mo. Rev. Stat. § 290.527, Plaintiff and similarly situated warehouse

laborers and managers are therefore entitled to damages equal to the full amount of their wage

rate and an additional equal amount as liquidated damages, less any amount actually paid to

Plaintiff and similarly situated warehouse laborers and managers by Defendants.

       76.     Plaintiff and similarly situated warehouse laborers and managers are also entitled

to an award of prejudgment and post judgment interests at the applicable legal rate.

       77.     Plaintiff and similarly situated warehouse laborers and managers are also entitled

to their costs and reasonable attorney’s fees incurred in this action.

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

warehouse laborers and managers, prays for the following relief:

               a. Compensatory damages equal to the full amount of Plaintiff’s and similarly

                   situated warehouse laborers’ and managers’ wage rate (that is, one and one

                   half times their regular rate of pay for all hours worked over 40 in a work

                   week) and an additional equal amount as liquidated damages, less any amount



                                                - 15 -
                                                                                                      Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 16 of 18 PageID #: 20




                   actually paid to Plaintiff and similarly situated warehouse laborers and

                   managers by Defendant;

               b. Attorneys’ fees and costs as allowed by Mo. Rev. Stat. § 290.527;

               c. That the applicable statute of limitations for Plaintiff’s cause of action be

                   tolled because strict application of the same would be inequitable;

               d. Prejudgment and post judgment interest; and

               e. All other relief this Court deems fair and equitable.

                               COUNT III: QUANTUM MERUIT

       78.     Plaintiff reasserts and realleges the allegations set forth above.

       79.     Defendants recognized the benefits conferred upon it by Plaintiff and other

similarly situated warehouse laborers and managers.

       80.     Defendants accepted and retained the benefits under circumstances that would

render such retention inequitable.

       81.     Defendants have therefore been unjustly enriched, and Plaintiff and other

similarly situated warehouse laborers and managers have been damaged.

       82.     The payment requested by Plaintiff and other similarly situated warehouse

laborers and managers for the benefits produced by them to Defendants is based on customary

and reasonable rates for such services, or like services, at the time and in the locality where the

services were rendered.

       83.     Plaintiff and similarly situated warehouse laborers and managers are entitled to

damages equal to all unpaid wages due within five (5) years preceding the filing of this Petition

plus periods of equitable tolling.




                                                - 16 -
                                                                                                    Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 17 of 18 PageID #: 21




       84.     Plaintiff and similarly situated warehouse laborers and managers are also entitled

to an award of prejudgment and post judgment interest at the applicable legal rate.

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

warehouse laborers and managers, prays for the following relief:

               a. Compensatory damages;

               b. That the applicable statute of limitations for Plaintiff’s cause of action be

                   tolled because strict application of the same would be inequitable;

               c. Prejudgment and post judgment interest; and

               d. All other relief this Court deem fair and equitable.

                             COUNT IV: UNJUST ENRICHMENT

       85.     Plaintiff reasserts and realleges the allegations set forth above.

       86.     Plaintiff and similarly situated warehouse laborers and managers conferred

benefits on Defendants in the form of unpaid labor, and Defendants received such benefits

conferred upon it by Plaintiff and similarly situated warehouse laborers and managers.

       87.     Defendants appreciated the fact of the benefits.

       88.     Defendants accepted and retained the benefits in circumstances that render such

retention inequitable.

       89.     Defendants have therefore been unjustly enriched, and Plaintiff and similarly

situated warehouse laborers and managers have been damaged.

       90.     Plaintiff and similarly situated warehouse laborers and managers are entitled to

damages equal to all unpaid wages due within five (5) years preceding the filing of this Petition

plus periods of equitable tolling.




                                               - 17 -
                                                                                                   Electronically Filed - St Louis County - February 14, 2020 - 09:43 AM
Case: 4:20-cv-00554-RWS Doc. #: 1-1 Filed: 04/17/20 Page: 18 of 18 PageID #: 22




       91.    Plaintiff and similarly situated warehouse laborers and managers are also entitled

to an award of prejudgment and post judgment interest.

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

warehouse laborers and managers, prays for the following relief:

              a. Compensatory damages;

              b. Prejudgment and post judgment interest;

              c. That the applicable statute of limitations for Plaintiff’s cause of action be

                  tolled because strict application of the same would be inequitable

              d. All other relief this Court deems fair and equitable.



                                                       Respectfully submitted,

                                                 HKM EMPLOYMENT ATTORNEYS LLP

                                                 By: /s/ S. Cody Reinberg
                                                    S. Cody Reinberg, Mo. Bar #66174
                                                    9666 Olive Blvd., Suite 202A
                                                    St. Louis, MO 63132
                                                    314-391-9557 p/f
                                                    creinberg@hkm.com

                                                       Attorneys for Plaintiff Jeffrey Hanlin

February 14, 2019




                                              - 18 -
